TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-05-00675-CV




                                Roque Tercero-Aranda, Appellant


                                                   v.


                         Texas Board of Pardons and Paroles, Appellee




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
        NO. GN502274, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING



                            MEMORANDUM OPINION


                Appellant Roque Tercero-Aranda seeks to appeal a state district court’s determination

that it lacked jurisdiction to take any action on his request for findings of fact and conclusions of law

after his suit against appellee Texas Board of Pardons and Paroles had been removed to and

dismissed by the United States District Court for the Western District of Texas. The federal court

did not remand Tercero-Aranda’s suit to the state district court and nothing remained pending in the

state district court after Tercero-Aranda’s suit was removed to federal court. See E. D. Sys. Corp.

v. Southwestern Bell Tel. Co., 674 F.2d 453, 457 n.2, 458 (5th Cir. 1982) (citing Lowe v. Jacobs, 243
F.2d 432, 433 (5th Cir. 1957) (state court loses jurisdiction upon a case’s removal to federal court

and state court’s jurisdiction is not restored unless federal court remands case)).
              Because we lack jurisdiction to dispose of Tercero-Aranda’s purported appeal in any

manner other than dismissal for want of jurisdiction, see Tex. R. App. P. 42.3(a), we dismiss the

appeal.




                                            Jan P. Patterson, Justice

Before Justices B. A. Smith, Patterson and Puryear

Dismissed for Want of Jurisdiction

Filed: January 6, 2006




                                               2